DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites:
A method comprising: reading a plurality of frames of a medical video, wherein each frame of the medical video comprises a Doppler pattern; providing at least one of the plurality of frames to a trained feature generator comprising a convolutional neural network; and obtaining from the trained feature generator at least one feature vector corresponding to the at least one of the plurality of frames, wherein the at least one feature vector is obtained from a first fully-connected layer of the convolutional neural network.

Independent claims 17 and 18 recite substantially similar limitations. The claimed invention is directed to the abstract idea of collecting patient information frames from a medical video, analyzing the information, and generating a feature vector corresponding to a frame of the medical video. 
The limitations of reading frames of a medical video including a Doppler pattern, providing frames to a feature generator, and obtaining a feature vector from a fully-connected layer of a convolutional neural network, as drafted, is a process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various processors, database, computing nodes and neural networks nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the generic computing device and language, a computer system generating diagnostic results based on patient and Doppler video frame data, in the context of this claim, encompasses one skilled in the pertinent art to manually determine the details of the video frames and feature vectors for a patient. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the neural networks, processors and databases to perform the claimed analyses of a medical video. The devices in these steps are recited at a high-level of generality (i.e., as a generic processor/server/storage/display performing a generic computer function of receiving inputs, analyzing the inputs, and displaying selected information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is thus directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the a trained feature generator comprising a convolutional neural network amounts to no more than mere instructions to apply the exception using a computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The dependent claims further limit the abstract idea, but do not overcome it. The additional limitations from dependent claims merely detail a type of data input or calculated from one source or another, or the sending and receiving and storing and retrieving of information and are well-understood, routine, and conventional computer functions. See MPEP §2016.05(d). Therefore, the claims are not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-4, 6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0250957 A1 to Syede-Mahmood et al., hereinafter “Syede-Mahmood,” in view of U.S. 2018/0053057 A1 to DeSouza et al., hereinafter “DeSouza.”
Regarding claim 1, Syede-Mahmood discloses A method comprising: reading a plurality of frames of a medical video, wherein each frame of the medical video comprises a Doppler pattern (See Syede-Mahmood at least at Abstract; Paras. [0026]-[0027], [0036]; Figs. 1, 7); providing at least one of the plurality of frames to a trained feature generator comprising a convolutional neural network (See id.).
Syede-Mahmood may not specifically describe but DeSouza teaches obtaining from the trained feature generator at least one feature vector corresponding to the at least one of the plurality of frames, wherein the at least one feature vector is obtained from a first fully-connected layer of the convolutional neural network (See DeSouza at least at Paras. [0003], [0015], [[024]-[0025], [0037]-[0041], [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Syede-Mahmood to incorporate the teachings of DeSouza and provide a feature vector corresponding to image frames and using a convolutional neural network. DeSouza is directed to a video classification system using an unsupervised and supervised multi-layer architecture. Incorporating the multi-layer neural network as in DeSouza with the processing of Doppler images in a database comprising cardiac echo studies into separate Doppler frames as in Syede-Mahmood would thereby increase the applicability, utility, and efficacy of the claimed workflow for automatic measurement of Doppler pipeline. 

Regarding claim 2, Syede-Mahmood as modified by DeSouza discloses all the limitations of claim 1, and DeSouza further teaches wherein the trained feature generator is trained using images from an imaging domain other than Doppler echocardiography (See DeSouza at least at Abstract; Paras. [0003], [0015], [0024], [0032], [0041]). 

Regarding claim 3, Syede-Mahmood as modified by DeSouza discloses all the limitations of claim 1, and Syede-Mahmood further discloses wherein the at least one feature vector comprises generic features applicable to multiple imaging domains including Doppler echocardiography images (See Syede-Mahmood at least at Paras. [0005]-[0007]).

Regarding claim 4, Syede-Mahmood as modified by DeSouza discloses all the limitations of claim 1, and DeSouza further teaches wherein the trained feature generator comprises five convolutional layers, two fully-connected layers, and a Softmax layer (See DeSouza at least at Abstract; Paras. [0003], [0024]-[0025], [0049]). 

Regarding claim 6, Syede-Mahmood as modified by DeSouza discloses all the limitations of claim 1, and Syede-Mahmood further discloses wherein the at least one feature vector comprises generic features applicable to multiple imaging domains including Doppler echocardiography images (See Syede-Mahmood at least at Paras. [0005]-[0007]).

Regarding claims 17 and 18, claims 17 and 18 recite substantially the same limitations as included in independent claim 1. Thus, claims 17 and 18 are rejected under the same grounds of rejection and for the same reasons as applied to claim 1, above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Syede-Mahmood, in view of DeSouza and further in view of U.S. 2016/0350336 A1 to Checka et al., hereinafter “Checka.”
Regarding claim 5, Syede-Mahmood as modified by DeSouza discloses all the limitations of claim 1. Syede-Mahmood and DeSouza may not specifically describe but Checka teaches wherein the at least one feature vector has a size of 4096 (See Checka at least at Paras. [0036], [0042]-[0043]). 20

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Syede-Mahmood and DeSouza to incorporate the teachings of Checka and provide a feature vector size of 4096. Checka is directed to systems for automated image searching, exploration and discovery. Incorporating the automated image searching as in Checka with the multi-layer neural network as in DeSouza and the processing of Doppler images in a database comprising cardiac echo studies into separate Doppler frames as in Syede-Mahmood would thereby increase the applicability, utility, and efficacy of the claimed workflow for automatic measurement of Doppler pipeline. 

Claims 7-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Syede-Mahmood, in view of DeSouza, in view of U.S. 2013/0345563 A1 to Stuebe et al., hereinafter “Stuebe” and further in view of U.S. 2010/0240996 A1 to Ionasec et al., hereinafter “Ionasec.”
Regarding claim 7, Syede-Mahmood as modified by DeSouza discloses all the limitations of claim 1. Syede-Mahmood and DeSouza may not specifically describe but Stuebe teaches determining an ultrasound mode label indicative of an ultrasound mode for each of the 33362.11602 ARC920160090US02Page 36 of 40 B4606951.1plurality of frames selecting one of a plurality of valve detection stages according to the ultrasound mode label, the selected valve detection stage comprising a trained classifier (See Stuebe at least at Paras. [0002], [0025], [0029]-[0030], [0056]; FIGS. 3, 7).
Syede-Mahmood further discloses providing the at least one feature vector to the trained classifier (See Syede-Mahmood at least at Paras. [0026]-[0027], [0036]; Figs. 1, 7).
Syede-Mahmood, DeSouza and Stuebe may not specifically describe but Ionasec teaches obtaining from the trained classifier a valve label indicative of a valve represented in the at least one of the plurality of frames; and based on the obtained valve label, determining whether a disease condition is present (See Ionasec at least at Paras. [0003], [0005], [0009], [0052]-[0054], [0120], [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Syede-Mahmood and DeSouza to incorporate the teachings of Stuebe and Ionasec and provide an ultrasound label indicative of an ultrasound mode and a classifier valve label. Stuebe is directed to a diagnostic system for obtaining an ultrasound image frame. Ionasec relates to valve assessment from medical diagnostic imaging data. Incorporating the ultrasound image frame diagnostics as in Stuebe with the valve assessment in images as in Ionasec, the multi-layer neural network as in DeSouza and the processing of Doppler images in a database comprising cardiac echo studies into separate Doppler frames as in Syede-Mahmood would thereby increase the applicability, utility, and efficacy of the claimed workflow for automatic measurement of Doppler pipeline. 

Regarding claim 8, Syede-Mahmood as modified by DeSouza, Stuebe and Ionasec discloses all the limitations of claim 7, and Syede-Mahmood further discloses extracting one or more measurement derived from the Doppler pattern from the at least one of the plurality of frames, wherein determining whether a disease condition is present is further based on the one or more measurement (See Syede-Mahmood at least at Paras. [0003], [0036]; Fig. 7).

Regarding claim 9, Syede-Mahmood as modified by DeSouza, Stuebe and Ionasec discloses all the limitations of claim 8, and Syede-Mahmood further discloses wherein the one or more measurement comprises maximum jet velocity or mean pressure gradient (See Syede-Mahmood at least at Paras. [0003], [0036]; Fig. 7).

Regarding claim 10, Syede-Mahmood as modified by DeSouza, Stuebe and Ionasec discloses all the limitations of claim 7, and Syede-Mahmood further discloses wherein the disease condition comprises stenosis (See Syede-Mahmood at least at Paras. [0003], [0036]; Fig. 7).

Regarding claim 12, Syede-Mahmood as modified by DeSouza, Stuebe and Ionasec discloses all the limitations of claim 7, and Syede-Mahmood further discloses  wherein the valve label corresponds to the aortic valve, tricuspid valve, pulmonary valve, or mitral valve (See Syede-Mahmood at least at Paras. [0003], [0036]; Fig. 7).

Regarding claim 13, Syede-Mahmood as modified by DeSouza, Stuebe and Ionasec discloses all the limitations of claim 7, and Stuebe further teaches wherein the mode label corresponds to B-Mode, M-Mode, CW- Doppler, PW-Doppler, Text-Panel, Color-Doppler, or Color-Doppler M-Mode (See Stuebe at least at Paras. [0029], [0036]-[0037], [0047]-[0048]; Fig. 3).

Regarding claim 14, Syede-Mahmood as modified by DeSouza, Stuebe and Ionasec discloses all the limitations of claim 7, and DeSouza further teaches wherein determining the mode label comprises: providing the plurality of frames to a second trained feature generator; obtaining from the second trained feature generator a plurality of feature vectors corresponding to the plurality of frames; 33362.11602 ARC920160090US02Page 37 of 40 B4606951.1providing the plurality of feature vectors to a second trained classifier; obtaining from the second trained classifier the mode label (See DeSouza at least at Paras. [0015], [0037], [0041], [0053]-[0058], [0064]-[0066]; Figs. 3, 4). 

Regarding claim 15, Syede-Mahmood as modified by DeSouza, Stuebe and Ionasec discloses all the limitations of claim 14, and DeSouza further teaches wherein the second trained feature generator comprises a convolutional neural network (See DeSouza at least at Para. [0003]).

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Syede-Mahmood, in view of DeSouza, in view Stuebe, in view Ionasec and further in view of Checka. 
Regarding claim 11, Syede-Mahmood as modified by DeSouza, Stuebe and Ionasec discloses all the limitations of claim 7. Syede-Mahmood, DeSouza, Stuebe and Ionasec may not specifically describe, but Checka teaches wherein the trained classifier is a support vector machine (See Checka at least at Paras. [0029], [0036], [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Syede-Mahmood, DeSouza, Stuebe and Ionasec to incorporate the teachings of Checka and provide a support vector machine. Checka is directed to automated image searching and classification. Incorporating the automated image searching of Checka with the ultrasound image frame diagnostics as in Stuebe, the valve assessment in images as in Ionasec, the multi-layer neural network as in DeSouza and the processing of Doppler images in a database comprising cardiac echo studies into separate Doppler frames as in Syede-Mahmood would thereby increase the applicability, utility, and efficacy of the claimed workflow for automatic measurement of Doppler pipeline. 

Regarding claim 16, Syede-Mahmood as modified by DeSouza, Stuebe and Ionasec discloses all the limitations of claim 14. Syede-Mahmood, DeSouza, Stuebe and Ionasec may not specifically describe, but Checka teaches wherein the second trained classifier is a support vector machine (See Checka at least at Paras. [0029], [0036], [0042]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/           Examiner, Art Unit 3686                         


/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686